

Exhibit 10.2


CONSULTANT AGREEMENT




This agreement (the “Agreement”) is entered into as of February 1, 2006 by and
between, Mr. Bradley J Carver, an individual residing at 770 Boylston Street,
Apartment 15H, Boston, MA 02199, (the “Consultant”) and GlycoGenesys, Inc., a
Nevada corporation (the “Company”).


WHEREAS, the Consultant is in the business of providing the type of services to
be provided under this Agreement, such services being outside the usual course
of the Company’s business; and


WHEREAS, the Company desires to have Consultant exercise his independent
judgment in the provisions of the services to be provided under this Agreement;
and


WHEREAS, subject to execution of this Agreement by the Consultant and the
Company, the Consultant has been designated by the Company to be a consultant to
the Company and to serve in such capacity until the earlier of (i) expiration of
the Term (as defined below); and (ii) his earlier removal, resignation,
incapacity or death; and


WHEREAS, it is a condition to the Consultant’s assuming the position of
Consultant that he, and the Company, execute and deliver this Agreement, in
order to delineate the general scope of his duties, to ensure the
confidentiality of information presented to the Consultant and to protect the
relationship of the Company with its employees and customers.


NOW THEREFORE, in consideration of the foregoing premises, and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1. CONSULTANT. The Company hereby engages the Consultant to provide services on
a full-time basis for a period effective from the date hereof through the
earlier of (a) the Consultant’s death or the Company’s CEO’s good faith
determination that the Consultant is incapacitated and (b) the termination of
this Agreement by the Company or the Consultant, in either case upon 7 days
prior written notice for any reason or no reason (that period of time which
Consultant serves as a consultant to the Company, pursuant to the foregoing
provisions, hereinafter referred to as the “Term”). In connection with his
consulting duties to the Company and during the Term, the Consultant agrees to
provide requested advice, input and services regarding analytics, manufacturing,
clinical studies and such other services as described in, but not limited to,
Exhibit A, which may be amended from time to time upon agreement of the Company
and the Consultant.


2. COMPENSATION AND REIMBURSEMENTS. In consideration hereto, and in
consideration of the Consultant’s agreement to serve as a Consultant to the
Company, the Company:
 

--------------------------------------------------------------------------------




(a) shall pay the Consultant at the rate of $14,000 per month for consulting
services, including such pro rata amounts for such partial months in which
services are provided; and
 
(b) shall pay the Consultant’s travel expenses if necessary to perform
consulting services provided said expenses are pre-approved by the Company’s
CEO; and


(c) shall pay the cost of the Consultant’s health insurance coverage during the
Term, such coverage to be provided through the Company’s health insurance plan
through what is known as “mini-COBRA”.



The Consultant shall be available to provide services to the Company on a
full-time basis. Payment to Consultant shall be made upon the receipt by the
Company of an invoice from Consultant. Upon termination of this agreement
pursuant to Section 1, the Company shall pay Consultant all sums owing under
this Section 2 through the date of termination.


3. CONFIDENTIALITY.


(a) Company Information. The Consultant and the Company have executed a
confidentiality agreement dated February 1, 2006 (the “Confidentiality
Agreement”) to protect the Company’s interests and rights concerning its
confidential and/or proprietary information. Such confidentiality agreement is
made a part of this Agreement. All equipment, materials, documents, data,
information and suggestions of every kind and description supplied to the
Consultant directly or indirectly by the Company or prepared or developed by the
Consultant pursuant to this Agreement (except for the Consultant’s procedural
manuals, personnel data, and Consultant developed computer software), or
resulting from the services provided hereunder shall be the sole and exclusive
property of the Company and be treated as Confidential Information (pursuant to
this Section 3(a)). The Company shall have the right to make whatever use it
deems desirable of any such materials, documents, data and information.


(b) Current and Former Employer Information. The Consultant agrees that, during
the Term, he will not improperly use or disclose any confidential or proprietary
information or trade secrets of any current or former employers or companies, if
any, and he will not bring onto the premises of the Company any unpublished
documents or property belonging to any current or former employers or companies,
unless: (i) consented to in writing by said employers or companies; and (ii) a
copy of such written consent is transmitted to the Company’s CEO prior to any
such use or disclosure otherwise prohibited by this Section 3(b).


(c) Third Party Information. The Consultant acknowledges that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. The Consultant agrees that he owes the Company and
such third parties, both during the Term and thereafter, a duty to hold all such
third-party confidential or proprietary information in the strictest confidence
and not to disclose it to any person, firm or corporation (except in a manner
that is consistent with the Company’s agreement with the third party) or use it
for the benefit of anyone other than the Company or such third party (consistent
with the Company’s agreement with the third party), unless expressly authorized
in writing to act otherwise by an officer of the Company.



--------------------------------------------------------------------------------


 
4. NON-SOLICITATION. The Consultant, during the Term and for a period ending one
(1) year after the date hereof, shall not directly or indirectly, solicit or
encourage any employee or any other person or entity who is a customer or
supplier of the Company to terminate, or otherwise interfere in, its
then-current relationship with the Company.


5. INVENTIONS AND ORIGINAL WORKS. The Consultant shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements,
discoveries and works, whether or not patentable or copyrightable, which are
made, conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by the Consultant, either alone or together with others, in
the course of performing his duties and responsibilities hereunder or in the
course of otherwise rendering any services to the Company or which arise out of
or are based upon any Confidential Information (as such term is defined in the
Confidentiality Agreement) (collectively, “Proprietary Rights”) and the
Consultant hereby assigns and agrees to assign all his interests therein to the
Company or its nominee.


Upon the request of the Company and at the Company’s sole expense, discretion
and exclusive control, the Consultant shall apply, or assist and cooperate with
Company in applying for, patents or other legal protections for any such
inventions and discoveries in the United States and all foreign countries (and
for any extension, continuation, validation, reissue or renewal thereof). The
Consultant agrees to execute all papers necessary therefor, including
assignments to the Company or its nominee, without consideration, and also agree
without further consideration, to provide such information as may be required by
the Company and to assist the Company, or its designees, in the preparation and
prosecution of any such invention or discovery.


The Consultant hereby irrevocably appoints the Company as the Consultant’s
attorney-in-fact for the purpose of executing the documents in the Consultant’s
name as may be necessary or desirable to carry out the purposes of this Section
5.


6. RETURN OF COMPANY DOCUMENTS. The Consultant agrees that upon expiration of
the Term, for whatever reason, he will deliver to the Company and will not keep
in his possession, or recreate or deliver to anyone else, any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, other documents or property, together
with all copies thereof (in whatever form or media) belonging to the Company,
its successors or assigns or relating to the Confidential Information; provided
that the Consultant may keep a single copy of Confidential Information pursuant
to Section 5 of the Confidentiality Agreement.


7. NOTIFICATION. The Consultant hereby consents to the Company’s notification,
during and at anytime after the expiration of the Term, of any employer or other
applicable third party of his rights and obligations under this Agreement.



--------------------------------------------------------------------------------


 
8. LEGAL AND EQUITABLE REMEDIES.


(a) The Consultant acknowledges and agrees that the Company would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, the Consultant agrees that the Company shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties hereto and the subject
matter hereof, in addition to any other remedy to which it may be entitled, at
law or in equity.


(b) The Company shall indemnify the Consultant for any and all damages, costs,
expenses, and other liabilities, including reasonable attorney’s fees and court
costs, incurred in connection with any third-party claim, action or proceeding,
arising from any breach by the Company, its directors, officers, employees,
agents or representatives, of any of its obligations hereunder, provided,
however, that the Company shall have no obligation hereunder with respect to any
claim, action or proceeding to the extent arising from the negligence or willful
misconduct of the Consultant or the breach by the Consultant of any of his
obligations under this Agreement. In no event shall the Company’s obligation to
indemnify the Consultant be greater than the amount paid and/or due to the
Consultant by the Company under this Agreement as of the date of the breach
giving rise to such indemnification obligation.


9. RELATIONSHIP TO THE COMPANY. The Consultant is retained only for the purposes
and to the extent set forth in this Agreement and it is expressly understood and
agreed by the Consultant and the Company that the Consultant shall serve the
Company solely as an independent contractor and not as an employee. The
Consultant shall perform the services hereunder independent from the Company’s
supervisory direction or control. The Consultant shall not have any authority to
enter into agreements or commitments on behalf of the Company, except as
expressly set forth in a writing executed and delivered by the CEO of the
Company, and the Consultant shall not be entitled to receive any payments from
the Company by way of compensation, expenses, reimbursements or otherwise,
except for the compensation and reimbursements to be paid by the Company as set
forth in Section 2 above. Nothing contained herein shall be construed as making
the Consultant an affiliate, owner or employee of the Company.


10. PUBLICITY. The Consultant will not originate any publicity, news release or
other public announcement, written or oral, relating to this Agreement without
the Company’s prior written consent. Neither the Consultant’s name nor that of
the Company will be used in any advertising, promotional or sales literature, or
other publicity without the prior written approval of the party whose name is to
be used; provided, however, that the Consultant hereby consents to the use of
the Consultant’s name and to any other disclosure relating to the Consultant’s
relationship with the Company or of any agreements between the Consultant and
the Company in any filing or other document to the extent reasonably required by
securities law.


11. TERMINATION. Subject to the provisions of Section 12 below, this Agreement
shall terminate upon expiration of the Term.



--------------------------------------------------------------------------------


 
12. SURVIVAL.


(a) All terms of this Agreement shall survive the assignment of this Agreement
by the Company to any successor in interest or other assignee.


(b) The obligations of the Consultant under Sections 3, 4, 5, 6 and 10, the
rights of the Company under Sections 5, 7, 8 and 10, and the provisions of this
Section 12, shall survive the termination or expiration of this Agreement.


13. MISCELLANEOUS.


(a) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be addressed to the other party at the address set forth below
or at such other address or addresses as either party shall designate to the
other in accordance with this Section 13(a). All notices shall be sent by
registered or certified mail, return receipt requested or by Federal Express or
other comparable courier providing proof of delivery and shall be deemed date
given and received (i) if mailed, on the third business day following the
mailing thereof, or (ii) if sent by courier, the date of its receipt.

 
If to the Company:
GlycoGenesys, Inc.
31 St. James Avenue, 8th Floor
Boston, MA 02116
Attn: John W. Burns
   
If to the Consultant:
Bradley J Carver
770 Boylston Street, Apartment 15H
Boston, MA 02199

  
(b) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the internal laws of The Commonwealth of
Massachusetts, without regard to the conflicts of law principal thereof. The
Consultant hereby expressly consents to the personal jurisdiction of the state
and federal courts located in Massachusetts for any lawsuit filed in such court
against the Consultant by the Company arising from or relating to this
Agreement.


(c) Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and the Consultant
relating to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements relating to its subject matter
other than the Confidentiality Agreement between the Consultant and the Company
referenced in Section 3(a). No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing signed by each of the parties hereto.


(d) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.



--------------------------------------------------------------------------------


 
(e) Successors and Assigns. This Agreement will be binding upon the Consultant’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors and its assigns.


(f) Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


(g) Understand Entire Agreement. THE CONSULTANT REPRESENTS AND WARRANTS THAT HE
HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THIS AGREEMENT AND FURTHER
UNDERSTANDS THAT HE IS FREE TO OBTAIN ADVICE FROM LEGAL COUNSEL OF HIS CHOICE,
IF DESIRED, IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT AND
HAS FREELY AND VOLUNTARILY ENTERED INTO THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement as of the date first above written.



      THE CONSULTANT:
THE COMPANY:
 
GLYCOGENESYS, INC.
 
 
   
  /s/ Bradley J Carver By:   /s/ John W. Burns

--------------------------------------------------------------------------------

Name: Bradley J Carver 

--------------------------------------------------------------------------------

Name: John W. Burns   Title: Senior Vice President and CFO

 
 



--------------------------------------------------------------------------------


 
EXHIBIT A


Services Mr. Carver will perform for GlycoGenesys:





 
·
Assistance with transitional issues associated with management changes.




 
·
Assistance with clinical trials, relationships with SAB members and site
doctors.




 
·
Assistance with manufacturing and production of GCS-100.




 
·
Provide advice regarding development of GCS-100.




 
·
Provide assistance regarding outstanding litigation, including participation in
meetings and depositions and providing affidavits.




--------------------------------------------------------------------------------

